IN THE COURT OF APPEALS OF IOWA

                                    No. 14-0850
                               Filed October 1, 2014


IN THE INTEREST OF E.R. and E.R.,
Minor Children,

M.K., Mother,
Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Plymouth County, Julie A.

Schumacher, District Associate Judge.



        A mother appeals the juvenile court order adjudicating her children to be in

need of assistance pursuant to Iowa Code section 232.2(6)(c)(2) (2013).

REVERSED.

        John S. Moeller of John S. Moeller, P.C., Sioux City, for appellant mother.

        Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, Darin J. Raymond, County Attorney, and Amy K. Oetken, Assistant

County Attorney, for appellee State.

        Rosalynd J. Koob of Heidman Law Firm, Sioux City, for father.

        Kathryn Kirts of Juvenile Law Center, Sioux City, attorney and guardian ad

litem for minor child Et.R.

        Robert B. Brock, LeMars, attorney and guardian ad litem for minor child

Em.R.



        Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                         2


POTTERFIELD, P.J.

      A mother appeals the juvenile court order adjudicating her children to be in

need of assistance pursuant to Iowa Code section 232.2(6)(c)(2) (2013). The

mother acknowledges Em.R. has significant mental health and emotional issues,

but she argues there is no support for a finding that her children’s mental health

issues are “caused by a lack of supervision” on her part.

I. Background Facts.

      The parents involved here went through a very contentious divorce in

2007. The dissolution decree placed the children (Em.R., born in 2000, and

Et.R., born in 2004) in the parents’ joint physical care. The hostility between the

parents continued.    In August 2011, the decree was modified because the

parents had proved they could not co-parent. The children, especially Em.R.,

were showing mental health effects of the parents’ hostility. The court ordered

the children placed in the mother’s physical care. Matters did not get better.

      Over the years, the department of human services (DHS) has been called

on many occasions to investigate allegations of child abuse involving these two

parents. In 2012, it was reported Em.R. was taken to the emergency room many

times for purported seizures, but no medical condition could be found, which led

to a child abuse assessment initiated in March 2012 on the basis that her parents

were denying Em.R. critical care.     Em.R. was hospitalized for further testing

regarding the seizures.     The investigator noted that during the April 2012

hospitalization, Em.R. “admitted to some faking seizures.”        The investigator

visited Em.R.’s social worker and doctor. The social worker “reported that [the

mother] and [the father] continue to bad mouth each other” and suggested the
                                          3


mother needed psychological help. A week later, the investigator’s assessment

report notes that she again spoke with the social worker, who stated Em.R. was

still in their care. The social worker stated Em.R.

       likes attention and that she believes that she will only get it if there
       is something wrong with her. Even while in their care she trips and
       falls and claims that she hurt herself. She bangs her head when
       she does not get her way. They [staff] are concerned that [the
       mother] reacts and over reacts to all of [Em.R.’s] symptoms.

       The investigator noted she received a letter and progress report from

Stacey Norton, which had been written in November 2011 as a result of the

mother’s request to start with a new therapist. The investigator reported that in

the letter Norton “expressed her concern for [Em.R.] and [Et.R.]’s mental welfare.

She stated that if the animosity and parental alienation continues, [Em.R.]’s long

term welfare is in jeopardy.” This March 2012 abuse assessment, however,

concluded:

              It appears that [the mother] over reacted to [Em.R.]’s
       symptoms. It’s believed that [the mother] has enabled [Em.R.] by
       doing so. She has fed into [Em.R.]’s issues. . . . [By] feeding into
       [Em.R.]’s issues and over reacting by taking her to the ER on
       numerous [occasions] she did subject her to numerous x-rays
       which is not healthy for a child or anyone. However she did not
       suffer injury or death from that. There are also concerns that
       [Em.R.] was hearing the stressors that her mother was
       experiencing, felt scared and overwhelmed and was internalizing
       the conflict and depression which she then acted out on.
              Factor 4: The caretaker failed to provide the type of
       supervision that a reasonable and prudent person would exercise
       under similar facts and circumstances.
              [The mother] did not fail to provide the type of supervision
       that a reasonable and prudent person would exercise. She sought
       the medical treatment for her daughter that she felt was needed.
       She was genuinely concerned for her daughter’s health, mentally
       and physically. One might argue that she could have used better
       judgment in deciding when she took her to the ER or not but at the
       time she did not know for a certainty that [Em.R.] was faking. Now
                                            4


       that she is educated on [Em.R.]’s diagnosis’ she should be able to
       do that.
               ....
               . . . Both [parents] want what’s best for their children. They
       want [Em.R.] to get the help she needs. They also realize that they
       need to make sure they give [Et.R.] the attention he needs. They
       are both concerned about how [Em.R.]’s issues have affected
       [Et.R.]. They both appear to have age appropriate expectations for
       the children. What they need to work on is not saying negative
       things about each other in front of the children and they need to
       make sure they don’t put the children in the middle. They have to
       find a way to be civil for the children’s sake.

The assessment did not confirm the allegation of denial of critical care.

       Em.R. received inpatient mental health treatment from May 2012 to

October 2012.

       In November 2013, a year after Em.R.’s discharge from inpatient

treatment, the mother reported Em.R. had disclosed her father had raped her.

During the subsequent investigation it was found that Em.R. was in need of

ongoing mental health treatment, and Et.R. had recently begun pulling out his

hair, behavior diagnosed as stress-induced alopecia.             It was also noted the

children were absent from school on numerous occasions.                      The abuse

investigator, Social Worker III, Chantel Rol, prepared a preliminary report to the

court, which was filed with a child-in-need-of-assistance (CINA) petition. The

CINA petition asserted the children should be adjudicated CINA under Iowa

Code sections 232.2(6)(b)1 and (c)(2) (2013).2




1
  “Whose parent . . . has physically abused or neglected the child, or is imminently likely
to abuse or neglect the child.” Iowa Code § 232.2(6)(b).
2
   “The failure of the child’s parent, guardian, custodian, or other member of the
household in which the child resides to exercise a reasonable degree of care in
supervising the child.” Iowa Code § 232.2(6)(c)(2).
                                        5


      A hearing was held on January 31 and February 5, 2014. The juvenile

court noted the family had been involved with DHS abuse assessments six times

and the children had numerous absences from school. The court pointed out

Em.R.’s “history of psychosomatic symptoms” and the March 2012 abuse

assessment.    The court also noted that three days before the adjudication

hearing, the mother took Et.R. to Em.R.’s child psychiatrist and the child was

placed on medication for attention deficit hyperactivity disorder (ADHD). The

court indicated the mother’s testimony that she had had repeated conversations

with Et.R.’s teacher about the child’s need for medications was contravened by

the teacher’s testimony that she saw no signs of ADHD in Et.R. and the child had

no symptoms that would indicate the need for medication. The court found the

teacher’s testimony credible.

      The court also addressed Et.R.’s hair loss, and found the mother’s claim—

that just days before the hearing a doctor opined the hair loss is due to a

fungus—was not supported by any medical documentation. The juvenile court

set out a history of mental health providers expressing concern about the

children being placed in the middle of the parents’ dysfunctional relationship,

specifically quoting Stacey Norton’s and Rebecca Walding’s reports, to which the

mother had raised hearsay objections. The court concluded the State had not

proved the elements of section 232.2(6)(b). But, the court did adjudicate the

children CINA pursuant to section 232.2(6)(c).

            The Court further finds that the Court’s aid is required.
      [Em.R.] and [Et.R.] have been subjected to inappropriate parenting
      and inappropriate supervision, mainly at the actions of their mother.
      The level of parental conflict has affected both children. [Em.R.]
      has been affected by such in the past, and continues to exhibit
                                        6


      grave consequences as a result of this conflict. [Et.R.] has also
      shown signs of this conflict, the most recent sign manifesting in his
      stress induced alopecia.

      Following a May 2014 disposition hearing, the court adopted the

recommendations found in the case plan and ordered the children remain in the

mother’s care subject to the protective supervision of DHS. Noting the children

had not attended several of their scheduled therapeutic appointments, and that

“[n]either the therapy itself nor the therapists have been consistent,” the court

ordered the parents and children to “attend counseling as scheduled by their

therapists, with the therapists being determined by [DHS] in consultation with the

children’s guardian ad litems/attorneys [(GALs)].” The court ordered the parents

to sign all releases of information requested by DHS; visitation between the

children and the father would be at the discretion of DHS and the GALs; and the

children were to attend school, medical appointments, and their therapy as

determined by DHS and the GALS.

      The mother appeals. The father and the GALs join the State’s response,

which supports the adjudication.

II. Scope and standard of review.

      We review child-in-need-of-assistance (CINA) proceedings de novo. See

In re J.S., 846 N.W.2d 36, 40 (Iowa 2014). We give weight to the findings of the

juvenile court, especially concerning the credibility of witnesses, but we are not

bound by them. Id. We will uphold an adjudicatory order only if there is clear

and convincing evidence supporting the statutory grounds cited by the juvenile

court. See Iowa Code § 232.96(2). Evidence is “clear and convincing” when

there are no serious or substantial doubts as to the correctness of the
                                       7

conclusions of law drawn from the evidence. In re C.B, 611 N.W.2d 489, 492

(Iowa 2000).

III. Hearsay objections.

      The mother first asks that we conclude the juvenile court erred in

overruling her hearsay objections to two exhibits. The first is a November 23,

2011 progress report letter from Stacey Norton (who had provided therapy to the

children and the parents) sent to the mother, the father, and “other parties

involved with this family”—including the mother’s attorney, Amanda Van Wyhe,

and Rebecca Walding.       This letter is referred to in the March 2012 abuse

assessment, as well as the assessment that led to these proceedings. The other

exhibit is a November 27, 2013 letter to Chantel Rol from Rebecca Walding, a

therapist who provided services to Em.R. from January 2011 to February 2012.

Testimony established that Rol, the social worker investigating the most recent

allegation of abuse, relied upon these documents in conducting her child abuse

investigation and her subsequent recommendation that a CINA petition be filed.

      Some hearsay statements are permitted in adjudicatory hearings in a

CINA case:

              A report, study, record, or other writing . . . made by the
      department of human services, a juvenile court officer, a peace
      officer or a hospital relating to a child in a proceeding under this
      division is admissible notwithstanding any objection to hearsay
      statements contained in it provided it is relevant and material and
      provided its probative value substantially outweighs the danger of
      unfair prejudice to the child’s parent, guardian, or custodian. The
      circumstances of the making of the report, study, record or other
      writing or an audiotape or videotape recording, including the
      maker’s lack of personal knowledge, may be proved to affect its
      weight.
                                            8

Iowa Code § 232.96(6). In In re Long, 313 N.W.2d 473, 478 (Iowa 1981), our

supreme court wrote:

       Exhibit 1 is clearly to be classified as a department of social
       services report. The person who prepared the exhibit was closely
       cross-examined regarding the circumstances of the making of the
       report and the sources for the information contained in it. While the
       maker’s dependence on other sources or lack of personal
       knowledge of matters reported may affect the weight to be given
       the report, this does not preclude its admission as hearsay, or even
       on the ground of multiple hearsay.

(Emphasis added.) We conclude the juvenile court did not err in allowing the

exhibits.

IV. Merits.

       We have no doubt these children are in need of assistance. However, our

supreme court has recently noted, “The grounds for a CINA adjudication do

matter.” J.S., 846 N.W.2d at 41.

       Iowa Code section 232.2(6)(c)(2) defines a child in need of assistance as

one “[w]ho has suffered or is imminently likely[3] to suffer harmful effects[4] as a

result of . . . the failure of the child’s parent . . . to exercise a reasonable degree

of care in supervising the child.” We interpret the provision liberally and broadly

to protect children, see J.S., 846 N.W.2d at 43, but we cannot read it so broadly

as to include the parents’ conduct here, particularly where the code clearly

addresses the conduct in another provision. See Iowa Code § 232.2(6)(c)(1)

(defining a child in need of assistance as one who “has suffered or is imminently
3
   We liberally interpret the phrase “imminently likely” in the CINA context. J.S., 846
N.W.2d at 43 (“Child protection statutes ‘are designed to prevent probable harm to the
child and do not require delay until after harm has occurred.’” (quoting In re L.L., 459
N.W.2d 489, 494 (Iowa 1990)).
4
   “Although chapter 232 does not contain a definition of ‘harmful effects,’ we have noted
it ‘pertains to the physical, mental or social welfare of a child.’” J.S., 846 N.W.2d at 41
(quoting In re Wall, 295 N.W.2d 455, 458 (Iowa 1980)).
                                            9


likely to suffer harmful effects as a result of . . . [m]ental injury caused by the acts

of the child’s parent.”).5

       The State points to the children’s poor school attendance and lack of

consistent attendance of therapy and notes the mother has physical care of the

children and is responsible for their attendance.         But the State has failed to

establish these are a result of the mother’s failure “to exercise a reasonable

degree of care in supervising the child.” As pointed out by the DHS investigator

in 2012, “[the mother] did not fail to provide the type of supervision that a

reasonable and prudent person would exercise.               She sought the medical

treatment for her daughter that she felt was needed.” In addition to “improper

parenting,” the juvenile court found the children had been subjected to “improper

supervision” but does not explain in what manner. There may be a question

about whether the mother’s judgment is faulty, but we do not agree the issue

here falls under the rubric of a failure to exercise a reasonable degree of care in

supervising the child.

       Typically, an adjudication as a child in need of assistance pursuant to

Iowa Code section 232.2(6)(c)(2) involves a parent who inadequately or

insufficiently supervises a child due to inability or lack of concern, placing the

child at risk of harm. See In re D.T., 435 N.W.2d 323, 326–28 (Iowa 1989)

(upholding finding CINA under section 232.2(6)(c)(2) where children were living

in “squalid conditions, eating garbage, playing in raw sewage,” and allowed to

5
  We note, too, section 232.2(6)(f), which defines a child in need of assistance as one
“[w]ho is in need of treatment to cure or alleviate serious mental illness or disorder, or
emotional damage as evidenced by severe anxiety, depression, withdrawal, or untoward
aggressive behavior toward self or others and whose parent, guardian, or custodian is
unwilling to provide such treatment.”
                                        10


“play unsupervised in the street”). We note, however, our supreme court has

also found the provision satisfied where an “overprotective” parent provided what

experts agreed to be improper care. In re B.B., 440 N.W.2d 594, 596 (Iowa

1989).

         In B.B., the court concluded the State had proved the parents’ failed to

exercise a reasonable degree of care in supervising their child based on the

mother’s insistence that her child of limited intelligence not attend school. 440
N.W.2d at 597-98. The court observed, “[The mother’s] blind devotion to the

child has clouded her thinking. She is simply irrational . . . .” Id. at 597. The

court noted the mother’s attempts to teach the child at home were ineffective and

“the experts all agree that special education classes in school” were necessary

and the child’s lack of attendance at school “has adversely affected his

educational, social, and emotional development.” Id. at 597-98.

         Here, adequate protection for these children can be found in a plain

reading of section 232.2(6)(c)(1) because both children have sustained mental

injury at the hands of both parents. Em.R. has been in and out of mental health

therapy since she was three years of age, and Et.R. is suffering from hair loss as

a result of stress.    The district court adjudicated the children as in need of

assistance because of the effects on both children of their parents’ “tumultuous

relationship” and “the harmful effects the parents’ behaviors was having on the

children.”    Although the court found the mother used excessive medical

appointments for Em.R. over the years, and would change therapists or fail to

have Em.R. attend therapy when the professional opinions implicated the mother

in Em.R.’s symptoms, the underlying harms to be addressed by court
                                        11


intervention involved the mental health symptoms caused by the parents’

behaviors. This is not a case like B.B. in which the parents’ choice of care

(educational care for B.B.) resulted in a lack of full opportunity to realize their

potential. Rather, the parents’ behaviors toward each other and in the presence

of the children have created harm.

       However, to adjudicate these children as CINA for failure to exercise a

reasonable degree of care in supervising the children is to read section

232.2(6)(c)(2) so broadly as to render its terms meaningless.

       We therefore reverse and remand the adjudication pursuant to Iowa Code

section 232.2(6)(c)(2).

       REVERSED.